Citation Nr: 1047544	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from May 1953 to April 1956.  He 
died in mid-2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision from the Department of 
Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

In April 2010, the appeal was REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The case has been 
returned for review by the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c). 


FINDINGS OF FACT

1.  The Veteran died in mid-2001; his death certificate lists the 
immediate cause of death as cardiac arrest, due to (or as a 
consequence of) metastatic malignant melanoma (lung).

2.  At the time of his death, the Veteran had no service-
connected disabilities.

3.  These fatal conditions did not initially develop until many 
years after the Veteran's discharge from service and have not 
been medically linked to service.




CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.309(e), 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant statutes, VA regulations, precedent 
cases, the relevant factual background, and an analysis of its 
decision.

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Letters in August 2006 and April 2010 provided adequate notice 
regarding the Hupp requirements applicable to DIC claims.  The 
letters informed the appellant that the evidence must show that 
the Veteran died from a service-related injury or disease; notice 
that encompasses, in layperson's terms, the requirements for 
substantiating a claim that the Veteran died of a condition that 
warranted service connection.  In this regard, the Board notes 
that because the Veteran was not in receipt of service connection 
for any disabilities, properly tailored notice need not have 
included Hupp requirements (1) and (2).  Also, to whatever extent 
the decision of the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as assigning a disability 
rating or effective date, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
appellant's claim.  Because service connection has been denied, 
any question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice to 
the appellant.  

VA also fulfilled its duty to assist the appellant by obtaining 
all relevant evidence in support of her claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all medical 
and other records that she and her representative identified 
as relevant to her appeal.  Although the Board remanded the case 
to obtain additional medical records, the appellant responded 
that she had submitted all available medical records.   

The appellant's representative requested that the Board remand 
the case for a medical opinion.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4), the Court discussed the circumstances that would 
require VA to obtain a medical nexus opinion.  And in DeLaRosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
indicated that, while 38 U.S.C. § 5103A(a) does not always 
require VA to assist a claimant, in obtaining a medical opinion 
for a DIC claim - including, as here, for cause of death, it 
does require VA to assist a claimant in obtaining this opinion 
whenever necessary to substantiate the DIC claim.  See, too, Wood 
v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the 
context of a DIC claim, VA must also consider that 38 U.S.C. § 
5103A(a) only excuses VA from making reasonable efforts to obtain 
opinion when no reasonable possibility exists that such 
assistance would aid in substantiating the claim).

The record is absent for competent medical evidence that the 
Veteran's death was the result of a disease or injury incurred in 
or aggravated by active service or that a service-connected 
disability caused or contributed substantially or materially to 
the Veteran's death.  There are instances in which lay testimony 
can serve to establish an association between service and the 
claimed disability or death for the purpose of necessitating a VA 
examination.  Charles v. Principi, 16 Vet. App. 370 (2002).  For 
example, a lay person may be competent to offer testimony on 
certain medical matters, such as describing symptoms observable 
to the naked eye, or diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a continuity 
of symptomatology can satisfy the requirements.  However, a lay 
person is not competent to offer an opinion on a matter clearly 
requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In this case, there is no competent evidence suggesting any 
direct association between the Veteran's death and his period of 
active service.  While the appellant has asserted a relationship 
between the Veteran's death and frostbite, as noted, service 
connection was not in effect for any disabilities.  Moreover, the 
appellant, as a lay person is not competent to offer an opinion 
on a matter requiring medical expertise.  Id.  Consequently, the 
Board finds that an examination (medical opinion in this case) is 
not warranted because the evidence does not include competent 
evidence relating the Veteran's death to any event or injury in 
service.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

In addition, the Board notes that the Veteran's service treatment 
records cannot be obtained and are assumed to be either lost or 
destroyed.  Therefore, in reviewing the Veteran's claims, the 
Board has considered the Court's statement in Washington v. 
Nicholson, 19 Vet. App. 362, 371 (2005) that: [I]n cases where, 
as here, the Veteran's service treatment records have been lost 
or destroyed, the Board's obligation to provide well reasoned 
findings and conclusions to evaluate and discuss all of the 
evidence that may be favorable to the appellant, and to provide 
an adequate statement of the reasons or bases for its rejection 
of such evidence is heightened.  The Board has undertaken its 
analysis with this heightened duty in mind.

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on her behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.


Service Connection For The Cause Of The Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a).  

For a service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  38 
C.F.R. § 3.312(b). 

For a service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c).

The issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  See 38 C.F.R. § 3.312(a).

The appellant contends that the Veteran sustained frost bite of 
the feet during his period of active service.  This allegedly led 
to the development of a melanoma of the feet, which metastasized, 
spread to his lungs and eventually led to his death.  As such, in 
this determination  the Board will consider whether service 
connection is warranted for a bilateral foot disability to 
include frostbite/melanoma.   

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., malignant tumors, organic residuals of 
frostbite, cardiovascular disorders) which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The official death certificate reflects that the Veteran died in 
mid-2001.  The immediate cause of death was cardiac arrest; due 
to (or as a consequence of) metastatic malignant melanoma (lung).  
At the time of his death, the Veteran was not service-connected 
for any disability.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the Veteran's death.

As noted above the record does not contain his service treatment 
records.  The Board also notes that the appellant has not 
submitted any alternative evidence to show any treatment for feet 
problems to include a melanoma during service or subsequent to 
his period of active service, let alone to a degree of 10 percent 
or more within a year of service discharge.  

However, (without establishing whether he was in combat or not) 
the Board highlights that a combat Veteran's assertions of an 
event during combat are to be presumed if consistent with the 
time, place and circumstances of such service.  See 38 U.S.C.A. § 
1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be 
used only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 
1154(b) do not establish service connection for a combat Veteran; 
it aids him by relaxing the adjudicative evidentiary requirements 
for determining what happened in service

Even assuming that the Veteran may have sustained cold injuries 
during service, there likely would have been identified 
complaints or findings to suggest chronic or permanent residual 
disability within a reasonable time after service discharge.  
Thus, the nature and extent of any claimed cold injury comes into 
question.  Unfortunately, the appellant is unable to provide any 
evidence of treatment for the Veteran prior to 1996 when the 
Veteran underwent the removal of the melanoma.  This an extended 
period of time, more than 40 years subsequent to service 
discharge in 1956.  The Federal Circuit in this regard has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

More importantly, the medical evidence of record does not include 
any medical statements or opinions that relate the Veteran's 
melanomas to frostbite or otherwise to his period of active 
service.  The only evidence of record that suggests the existence 
of and/or a causal relationship between the Veteran's cancer and 
service are the appellant's statements.  

As referred to above in discussing the duties to assist and 
notify, the appellant is competent, even as a layperson, to 
proclaim for example that the Veteran experienced bilateral foot 
pain.  Indeed, she is even competent to make this proclamation 
absent any supporting contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability, during service and since, even where not corroborated 
by contemporaneous medical evidence).  

But her lay testimony concerning this also must be credible to 
ultimately have probative value.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno, id.  A determination as to whether medical 
evidence is needed to demonstrate that a Veteran presently has 
the same condition he or she had in service or during a 
presumptive period, or whether lay evidence will suffice, depends 
on the nature of the Veteran's present condition (e.g., whether 
the Veteran's present condition is of a type that requires 
medical expertise to identify it as the same condition as that in 
service or during a presumptive period, or whether it can be so 
identified by lay observation).  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, it is not shown that she has the expertise to 
diagnose frostbite and relate this to the later developed 
melanoma of the feet and then relate the melanoma to his fatal 
lung cancer.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  See, 
as well, Willis v. Derwinski, 1 Vet. App. 66, 70 (1991) and 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

For these reasons and bases, the Board must reject the 
appellant's unsubstantiated lay statements as competent and 
credible evidence sufficient to establish service 
connection for the cause of the Veteran's death  See Colantino v. 
Shinseki, No. 2009-7067, 2010 WL 2163002 (Fed. Cir. June 1, 
2010); Johnson v. Shinseki, No. 2010-7060 (Fed. Cir. June 10, 
2010).

Consequently, the Board finds that the preponderance of the 
evidence is against this claim and, as such, it must be denied.  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for the cause of the Veteran's death is 
denied.   



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


